Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 23, 2005 in a personal injury action. The order denied defendants’ motion for, inter alia, summary judgment dismissing the amended complaint and granted plaintiffs cross motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Now, upon the stipulation discontinuing action with prejudice signed by the attorneys for the parties on September 21 and 26, 2007 and filed in the Onondaga County Clerk’s Office on October 5, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Pine, JJ. [See 9 Misc 3d 1104(A), 2005 NY Slip Op 51399(U) (2005).]